Citation Nr: 0426681	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  93-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968 and 
from March 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating determination 
of the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is shown to have PTSD.

2.  PTSD is attributable to incidents of service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the October 
1991 rating determination, the February 1992 SOC, and the 
March 1997, November 1999, October 2000, November 2003, and 
April 2004 SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  In a July 
2001 letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of the VA's duty to notify 
him about his claim, VA's duty to assist him in obtaining 
evidence, what had been done with his claim, what information 
was still needed from the veteran, where to send information, 
and where to contact VA if he had any questions.  In an April 
2003 letter, the RO again informed the veteran of the VCAA.  
It specifically notified the veteran of the VA's duty to 
notify him about his claim, VA's duty to assist him in 
obtaining evidence, what had been done with his claim, what 
the veteran could do to help with his claim, what information 
was still needed from the veteran, where to send information, 
and where to contact VA if he had any questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  The veteran 
also appeared at a hearing before a local hearing officer in 
May 2000.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the most recent transfer and 
certification of the appellant's case to the Board. 

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the July 2001 and April 2003 letters, the veteran 
was informed of the laws and regulations of the VCAA in the 
November 2003 SSOC. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 2002).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The veteran's DD Form 214s indicate that his awards include 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  His military 
occupation specialty (MOS) during his first period of service 
was an electrician.  His principal MOS during his second 
period of service was a Military Policeman.  The veteran's DD 
214s do not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  The 
veteran's service personnel file (DA Form 20) indicates that 
while he served in Vietnam he was with the Co. C 36th Engr. 
Bn.  According to his personnel records, the veteran served 
in Vietnam from September 1967 to February 1968.  His 
principal duties were that of a construction helper, a light 
vehicle driver, and a heavy vehicle driver.  

In April 1991, the veteran requested service connection for 
PTSD.  

In August 1991, the veteran was afforded a VA examination.  
The examiner indicated that the C-file was available for 
review.  At the time of the examination, the veteran reported 
that he received training in the engineering area while in 
the service.  He noted having gone to Vietnam for 10 months 
and of having worked in an engineering operation.  He 
reported seeing considerable combat experiences in his 
outfit.  He stated that he worked preparing roads, often in 
advance of the infantry.  He also noted serving for a brief 
period of time as a helicopter gunner.  He further reported 
being on a few search and destroy missions.  He also noted 
picking up bodies in the field, searching for mines, and 
hauling ordinates.  

The veteran reported one particular incident where he drove 
into a Vietnamese village and saw a number of Vietnamese 
babies hanging with their heads cut off.  He also noted 
having a friend die in his area and of seeing other people 
blown up. He further stated that he saw a number of 
casualties.  The veteran also described having some 
psychiatric difficulties during his second period of duty.  

Following examination, it was indicated that the veteran 
described experiences and symptoms which would suggest the 
presence of PTSD.  The examiner stated that the veteran 
certainly had the recognized stressor.  He also noted that 
the veteran re-experienced the stressor and had reduced 
involvement with the outside world. 

In September 1991, the veteran submitted a statement 
concerning his stressors.  The veteran stated that his last 
six months in Vietnam were spent in the field with a combat 
engineer company.  He noted that most of his job entailed 
driving a truck from a rock quarry to a job site.  He also 
reported carrying supplies to different bases in the area.  
He indicated that sometimes his company would be attacked 
along the route to these bases and that sometimes they would 
attack the enemy.  

The veteran stated that he came under small fire the first 
night he was in the compound in Vietnam.  The veteran also 
noted an incident were he was fired upon while standing guard 
when his company was performing road work.  He indicated that 
five men were killed who were enemy forces dressed in 
friendly uniforms.  

He stated that there was never a trip when they were not 
fired upon.  He reported one incident were the lead truck was 
blown up and his truck was fired upon.  He noted that they 
kept moving when they came under attack. The veteran also 
stated that during the late offensive in February, they were 
isolated for about 25 days.  He indicated  that there were 
only three direct assaults on their compound during this time 
of isolation and noted that no one in the whole compound 
sustained injury during this time period.  

The veteran also reported going into fields and picking up 
body bags.  He further noted that he had garbage detail on 
several occasions and of having to shoot several boys while 
on this detail.  The veteran also noted seeing several 
Filipino soldiers shot while he was in a bar one night.  He 
further stated that he was fired upon when guarding a bank 
for a road block and of firing an M-1 carbine into a boat and 
tossing a grenade into it.  

In October 1994, the Board remanded this matter for further 
development, to include an additional VA examination.  In 
June 1995, this matter was again remanded for further 
development, to include a VA examination, which had not been 
performed in conjunction with the prior remand.

In October 1997, this matter was again remanded for 
additional development, to include an additional VA 
examination.  The Board noted that there was some discrepancy 
as to whether the veteran had been notified of the previous 
examinations.  

In June 1999, the veteran was afforded a VA examination.  The 
examiner indicated that the veteran's C-file was available 
for review. He noted that the veteran's service medical 
records revealed that the veteran underwent a mental health 
evaluation in 1970.  At that time, he complained of a lack of 
discipline in the military and of having difficulty with 
relationships with other soldiers.  The veteran also 
complained of being nervous and irritable and having stomach 
problems. He received a diagnosis of acute situational 
maladjustment/anxiety as well as having an authoritarian 
personality with the possibility of fuque states under 
stress.  

The veteran was noted to have served 10 months in Vietnam 
with a combat engineering unit.  He reported being under fire 
while driving convoys and indicated that his compound came 
under fire.  He also noted seeing people killed and blown up.  

Following examination, the examiner rendered a diagnosis of 
PTSD.  He noted that the veteran continued to have VN related 
dreams and some startle response.  The major effect of his 
PTSD was on his interpersonal relationships.  

At the time of an August 1999 VA examination, the examiner 
noted that the veteran's stressors were almost exactly the 
same as in previous reports and were not worth repeating.  
Axis I diagnoses of PTSD and depression anxiety with some 
panic attacks were rendered.  

At his May 2000 hearing, the veteran testified that he had a 
hard time remembering dates and places from Vietnam.  The 
veteran stated that he was with 67th Engineer Co. and that he 
had 23 men with him.  He noted the incident where his company 
was stranded for 23 days.  He also reported going into 
Cambodia and Laos.  The veteran noted taking supplies to 
special forces units.  He also testified as to receiving the 
blue and white rope for combat engineers over there.  He 
stated that he was attached to the 36th Engineer Battalion.  

In May 2001, the Board remanded this matter for additional 
development, to include a VA examination. The examiner was to 
be advised that the veteran did not engage in combat during 
service and that no reported inservice stressor was capable 
of verification.  The examiner was also asked to render an 
opinions to whether it was at least as likely as not that the 
veteran's current psychiatric disorder, if any, developed 
during either period of service or was otherwise related to 
either period of service.  

In October 2003, the veteran was afforded an additional VA 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder.  

The examiner noted that the veteran had a an extensive 
history of evaluation and treatment for problems centering on 
anger and difficulty with interpersonal relationships.  The 
examiner observed that the November 1970 evaluation revealed 
the veteran to have an authoritarian personality and to need 
a highly structured environment due to this personality.  

In the "Military History" portion of the report, the 
veteran was noted to have undergone engineering training 
after completion of basic training.  He reported being in a 
small dump truck company with duties all over Vietnam, 
Cambodia, and Laos.  The veteran again noted having been 
trapped in a valley for 23 days without food and water for 
some time.  He stated that they were  attacked three or four 
times during this period but indicated that the attacks were 
only minor.  The veteran indicated that they were constantly 
on guard and had little sleep.  He also reported having been 
sent on three missions to take back villages that the 
infantry had abandoned.  He further noted having been sent 
into a village to clean up bodies.  When he entered the 
village he saw heads that had been placed on sticks.  During 
his second period of service, the veteran reported seeing a 
psychiatrist after he was arrested for assaulting a squad 
leader.  

In the "PTSD Assessment" portion of the report, it was 
noted that in the BVA remand, there was no documented 
validity of the reported exposure to traumatic events.  
However, the examiner stated that the veteran certainly 
readily reported exposure to events that he considered 
traumatic.  He also noted that the veteran described 
significant PTSD symptoms in the years following his being in 
Vietnam.  The veteran was noted to clearly have a long 
history of poor interpersonal relationships.  The examiner 
rendered diagnoses of depressive disorder, NOS, and PTSD, 
chronic.  

The examiner stated that the veteran's mental status was 
largely unchanged since his last evaluation in 1999.  He 
noted that the veteran had a long history of anger and 
depressed mood, difficulty maintaining employment, and 
difficulty with interpersonal relationships.  His current 
functioning was described as poor.  He noted that the 
question remained what was the source of these symptoms.  He 
stated that although traumatic exposure had not been 
documented, the veteran consistently reported traumatic 
exposure and symptoms consistent with PTSD.  

The examiner further noted that there were some indications 
from previous evaluations that the veteran had personality 
problems that predated his military service, despite 
currently reporting a relatively normal childhood.  He 
observed that in contrast to indications of personality 
problems as a child, the veteran successfully completed two 
enlistments in the military with honorable discharges, which 
was not consistent with the existence of a strong personality 
disorder prior to service.  The examiner further indicated 
that the veteran reported problems with his duty performance 
during his second period of service, problems which were 
consistent with PTSD.  It was the examiner's impression that 
the veteran's current poor functioning and psychological 
disorders were a product of his service or at least strongly 
aggravated by his service in Vietnam.  

The veteran's statements of stressors have been varied and 
conflicting.  The Board understands that this is affected by 
the number of years that have passed since the claimed 
events.  The Board observes that a number of the incidents 
reported by the veteran are not verifiable.  It also notes 
that the veteran has not provided the names of any 
individuals that he saw being killed or wounded. 

However, the Board does note that the veteran was in Vietnam 
and served as both a light and heavy truck driver for the 
36th Engineer Battalion for Company C.  The duties performed 
by these Engineer Battalions included being exposed to enemy 
fire on a regular basis.  The Board further notes that the 
veteran's duties of carrying supplies to various Infantry 
Divisions also in all probability exposed him to enemy fire.  

As the veteran has been diagnosed as having PTSD and as it 
has been found to be at least as likely as not related to his 
period of service, service connection is warranted for PTSD.  

Although the record does not reveal that the veteran was 
present during any enemy attacks, the fact that he served as 
a truck driver for an Engineer Battalion would strongly 
suggest that he was, in fact, exposed to the attacks.  His 
presence with such a unit corroborates his statement that he 
experienced such attacks personally.

The Board is presented with a diagnosis of PTSD.  Credible 
verification of his stressors has been obtained.  Numerous VA 
examiners have indicated that the veteran's history and 
mental status were consistent with the diagnosis of PTSD.  In 
light of the above, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



